DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 11-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Grumbine et al (US 2015/0267082 A1) in view of Chaneyalew et al (US 2004/0157535 A1) and Park et al (US 2013/0214199 A1).
Grumbine ‘082 discloses a chemical-mechanical polishing composition and method of polishing using the composition comprising:
(a) a first abrasive comprising cationically modified colloidal silica particles [0007], [0019],
(b) a second abrasive [0007], [0029],

(d) an iron containing activator (such as ferric nitrate, [0032]),
(e) an oxidizing agent (such as hydrogen peroxide, [0038]), and
(f) water [0051].
Grumbine ‘082 discloses to polish semiconductor structures such as one including tungsten and titanium nitride [0052].
Grumbine ‘082 fails to disclose a second abrasive having a Mohs hardness of about 5.5 or more.  As to amended claim 1, Grumbine ‘082 fails to disclose α-alumina, zirconia or diamond.
Generally, it is well known to combine abrasives in polishing compositions (e.g., the instant invention claims “combinations thereof”).  For example, Park teaches that in a method for polishing TiN barrier layers and tungsten ([0007], Fig.1), a slurry including a combination of silica and alumina may be used [0010].  Chaneyalew also teaches that abrasives may be combined in polishing compositions.
Chaneyalew teaches a polishing composition that provides a high quality polish [0003] for semiconductor structures or metal layers [0031] that includes the use of two abrasives (polishing composition D, Table, page 5) or three abrasives (polishing composition E, F, Table, page 5).  Chaneyalew teaches that combining a first abrasive with a second abrasive having a Mohs hardness of 5.5 or more (8 or more, [0009]) is advantageous. By including alumina as a hard particle in combination with either fumed silica, or in combination with both fumed silica and colloidal silica, the combination of particles change the removal rate, surface roughness and surface waviness results (see Table 4).  In effect, the combination of abrasives allows for tuning of the polishing results.

	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide a combination of abrasives as cited in the composition and method of Grumbine ‘082 because 
Grumbine ‘082 already discloses providing cationically modified colloidal silica as a first abrasive in combination with colloidal and/or fumed silica as a second abrasive, 
Chanayalew teaches including α-alumina, zirconia, or diamond in addition to colloidal and/or fumed silica provides a useful second abrasive to tune polishing results, and
such is expected to give the predictable result of a polished surface.
The composition of Grumbine ‘082 modified by Chanayalew provides the cationically modified colloidal silica with at least alumina having the cited Mohs hardness.  The modified composition of Grumbine ‘082 may further include fumed and/or colloidal silica, which provides for a means to tune the polishing properties of the composition.
	As to claim 2, Grumbine ‘082 discloses the cited zeta potential [0020], [0069], Table 8.
	As to claim 3, Grumbine ‘082 discloses an average particle size of 10-200 nm [0013], which encompasses the cited range.
	As to claim 4, Grumbine ‘082 discloses an amount of 0.01 wt% - 1 wt% [0017], which overlaps with the cited range.
	As to claims 6, Chaneyalew teaches the second abrasive may comprise α-alumina [0011].

	As to claim 11, see the rejection of claim 1.
As to claim 12, Grumbine ‘082 discloses an aminosilane in an amount of 5 ppm or more, and 500 ppm or less, or 150 ppm or less [0027], which overlaps with the cited range.
	As to claims 13-14, see the rejection of claim 1.
As to claim 15, Grumbine ‘082 discloses iron activator in an amount of 1-3000 ppm, or 5-100 ppm [0034], which overlaps with the cited range.
	As to claims 16-17, Grumbine discloses a stabilizer such as malonic acid [0037] in an amount of 0.04 wt% [0047], which is 400 ppm and within the cited range.
	As to claim 18, see the rejection of claim 1.
	As to claim 19, Grumbine discloses a pH of 1.5 to 5 [0007], which encompasses the cited range.
	As to claims 20-25 and 27-29, see the rejection of claims 1-8, 11-19.
	As to amended claim 20, Grumbine ‘082 discloses to polish semiconductors [0001] such as tungsten with barrier layers [0004] with the composition.  Grumbine ‘082 fails to explicitly disclose TiN as a barrier layer.  Park teaches a method for polishing TiN barrier layers and tungsten ([0007], Fig.1) with a slurry including a combination of silica and alumina [0010].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to polish TiN and tungsten as cited in the modified method of Grumbine ‘082 because Park teaches TiN is a well known barrier layer to polish in semiconductor . 

Claims 9-10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Grumbine et al (US 2015/0267082 A1) in view of Chaneyalew et al (US 2004/0157535 A1) and Park et al (US 2013/0214199 A1), as applied to claim 1, and further in view of Grumbine et al (US 2015/0259573 A1).
	As to claims 9-10 and 26, Grumbine ‘082 fails to disclose the molecular weight of the cationic polymer.  Grumbine ‘573 teaches a composition similar to Grumbine ‘082 [0006], [0019], [0024], [0028], [0034], [0041’], [0042].   Grumbine ‘573 teaches an example polymer of Merquat 106 with a molecular weight of 15,000 [0050], which is within the cited range or an endpoint of the cited range.  A specific example in the prior art which is within a claimed range anticipates the range, see MPEP 2131.03.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  Merquat 106 serves the same function in the polishing composition as in the instant invention, therefore the range is taught with sufficient specificity. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited molecular weight of the cationic polymer in the composition of modified Grumbine ‘082 because Grumbine ‘573 teaches it is useful for polishing compositions, and such is expected to give the predictable result of a polishing composition.

Status of the Claim Rejections
Claims 1-4, 6-8, 11-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Grumbine et al (US 2015/0267082 A1) in view of Chaneyalew et al (US 2004/0157535 A1) and Park et al (US 2013/0214199 A1).
Claims 9-10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Grumbine et al (US 2015/0267082 A1) in view of Chaneyalew et al (US 2004/0157535 A1) and Park et al (US 2013/0214199 A1), as applied to claim 1, and further in view of Grumbine et al (US 2015/0259573 A1).
Park is newly applied to teach a combination of alumina and silica for polishing TiN and tungsten structures.

Response to Arguments
Applicant's arguments filed November 9, 2020, have been fully considered but they are not persuasive to the extent they still apply.
Applicant argues about the sizes and loading of the polishing particles in Grumbine.  This argument is not commensurate in scope with the claim language, which do not cite a claim with a combination of these properties.
Applicant argues that there is no teaching of the importance of the hardness of the second particle. In response, the secondary reference to Chaneyalew is relied upon to teach this limitation.
Applicant argues by describing features of Chaneyalew that are not relied upon in the rejection, so these arguments are not persuasive.

Applicant argues there Chaneyalew fails to disclose using the tri particle system for tungsten polishing.  In response, Chaneyalew teaches the composition is useful for “integrated circuits…metals, interlayer dielectric (ILD) devices, semiconductors” and the “metal layer can comprise any suitable metal” [0031].  Thus, it is a fair teaching to combine with Grumbine, which is also directed to integrated circuits, metals, ILD devices, semiconductors [0001]-[0004].
Applicant argues about the effect of a second abrasive of a Mohs hardness of about 5.5.  In response, there is a single working example (Table 1, page 32), and thus it is hard to gauge the effect of the second abrasive.  
Applicant argues about presenting a convincing line of reasoning to support the 35 USC 103 rejection.  In response, applicant has not specifically pointed out why the reasoning presented in the rejection is wrong.  For example, why would one of ordinary skill in the art not expect the combination of abrasives to provide a polished surface?  The arguments present the differences between the prior art applied individually and the claimed invention, but the rejection relies upon a combination of the prior art.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art shows polishing of TiN and tungsten. .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713